 1                                                       THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   THOMAS CUTHBERT, a Minnesota                    )
     resident; LAURA CHARBONEAU, a                   )    Case No. 2:17-cv-00547-TSZ
 9   Minnesota resident; MIDWEST BEAUTY,             )
     INC., a Minnesota corporation,                  )    STIPULATION AND ORDER
10                                                   )
                                   Franchisees,           DISMISSING ALL REMAINING
                                                     )    CLAIMS
11                                                   )
              v.                                     )
12                                                   )
     SEVA BEAUTY, LLC, an Illinois limited           )
13   liability company; and VASILIOS                 )
     MANIATIS, an Illinois resident,                 )
14                                                   )
                                    Defendants.      )
15                                                   )
                    STIPULATION OF DISMISSAL OF ALL REMAINING CLAIMS
16
              Pursuant to Fed. R. Civ. P. 41(a)(1)(A), the parties stipulate and agree that Plaintiffs
17
     Thomas Cuthbert, Laura Charboneau, and Midwest Beauty, Inc. dismiss their claims against
18
     Defendants SEVA Beauty, LLC and Vasilios Maniatis with prejudice and without costs,
19
     expenses, or attorney’s fees awarded to any party.
20
              The parties further agree and stipulate that the following order may be entered
21
     immediately without further notice of presentation, and this matter may be closed because all
22
     claims have been dismissed with prejudice.
23
              //
24
              //
25
              //
26
              //
27
                                                                                 LANE POWELL PC
     STIPULATION AND ORDER DISMISSING ALL                                 1420 FIFTH AVENUE, SUITE 4200
                                                                                   P.O. BOX 91302
     REMAINING CLAIMS - 1                                                    SEATTLE, WA 98111-9402
     CASE NO. 2:17-cv-00547-TSZ                                            206.223.7000 FAX: 206.223.7107
     130647.0001/6981812.1
 1            RESPECTFULLY SUBMITTED this 25th day of February, 2019.

 2
     DATED this 25th day of February, 2019.      DATED this 25th day of February, 2019.
 3
     LANE POWELL PC                              CHENG COHEN LLC
 4
     By /s/ Daniel A. Kittle                     By: s/ Fredric A. Cohen
 5
     Randall P. Beighle, WSBA No. 13421          Fredric A. Cohen (IL #6198606)
 6   Daniel A. Kittle, WSBA No. 43340            311 N. Aberdeen Street, Suite 400
     1420 5th Ave Ste 4200                       Chicago, Illinois 60607
 7   PO Box 91302                                Telephone: (312) 243-1701
     Seattle, WA 98111-9402                      Fax: (312) 277-3961
 8   Telephone: (206) 223-7000                   E-mail: fredric.cohen@chengcohen.com
 9   Fax: (206) 223-7107                         Admitted pro hac vice
     E-mail: BeighleR@LanePowell.com
10   E-mail: KittleD@LanePowell.com              -and-

11   Attorneys for Plaintiffs                    HEURLIN, POTTER, JAHN, LEATHAM,
                                                 HOLTMANN & STOKER, P.S.
12

13                                               s/ John R. “Rick” Potter
                                                 John R. “Rick” Potter, WSBA #6834
14                                               211 E. McLoughlin Boulevard, Suite 100
                                                 Vancouver, WA 98663
15                                               Telephone: (360) 750-7547
                                                 Fax: (360) 750-7548
16                                               E-mail: jrp@hpl-law.com
17
                                                 Attorneys for Defendants
18
19

20

21

22

23

24

25

26

27
                                                                         LANE POWELL PC
     STIPULATION AND ORDER DISMISSING ALL                         1420 FIFTH AVENUE, SUITE 4200
                                                                           P.O. BOX 91302
     REMAINING CLAIMS - 2                                            SEATTLE, WA 98111-9402
     CASE NO. 2:17-cv-00547-TSZ                                    206.223.7000 FAX: 206.223.7107
     130647.0001/6981812.1
 1                                                  ORDER

 2            Pursuant to the stipulation of the parties,

 3            IT IS SO ORDERED.

 4            Dated this 26th day of February, 2019.

 5

 6

 7
                                                             A
                                                             Thomas S. Zilly
                                                             United States District Judge
 8
 9

10   Presented by:
     DATED this 25th day of February, 2019.                 DATED 25th day of February, 2019.
11
     LANE POWELL PC                                         CHENG COHEN LLC
12
     By /s/ Daniel A. Kittle                                By: s/ Fredric A. Cohen
13   Randall P. Beighle, WSBA No. 13421                     Fredric A. Cohen (IL #6198606)
14   Daniel A. Kittle, WSBA No. 43340                       311 N. Aberdeen Street, Suite 400
     1420 5th Ave Ste 4200                                  Chicago, Illinois 60607
15   PO Box 91302                                           Telephone: (312) 243-1701
     Seattle, WA 98111-9402                                 Fax: (312) 277-3961
16   Telephone: (206) 223-7000                              E-mail: fredric.cohen@chengcohen.com
     Fax: (206) 223-7107                                    Admitted pro hac vice
17   E-mail: BeighleR@LanePowell.com
18   E-mail: KittleD@LanePowell.com                         -and-

19   Attorneys for Plaintiffs                               HEURLIN, POTTER, JAHN, LEATHAM,
                                                            HOLTMANN & STOKER, P.S.
20
                                                            s/ John R. “Rick” Potter
21                                                          John R. “Rick” Potter, WSBA #6834
22                                                          211 E. McLoughlin Boulevard, Suite 100
                                                            Vancouver, WA 98663
23                                                          Telephone: (360) 750-7547
                                                            Fax: (360) 750-7548
24                                                          E-mail: jrp@hpl-law.com
25
                                                            Attorneys for Defendants
26

27
                                                                                    LANE POWELL PC
     STIPULATION AND ORDER DISMISSING ALL                                    1420 FIFTH AVENUE, SUITE 4200
                                                                                      P.O. BOX 91302
     REMAINING CLAIMS - 3                                                       SEATTLE, WA 98111-9402
     CASE NO. 2:17-cv-00547-TSZ                                               206.223.7000 FAX: 206.223.7107
     130647.0001/6981812.1
